Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00210-CV

                                             IN RE Justin HALL

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 7, 2019

ORIGINAL PROCEEDING DISMISSED FOR WANT OF PROSECUTION

           On April 8, 2019, relator filed a petition for writ of mandamus complaining of an order

signed by the Honorable Tom Rickhoff on March 29, 2018. However, Judge Rickhoff, the

respondent, is no longer the presiding judge of Bexar County Probate Court No. 2. When one

named in his official capacity as a party to an original proceeding no longer holds the office,

abatement is required to allow that party’s successor to “reconsider the original party’s decision.”

See TEX. R. APP. P. 7.2(b). Accordingly, we ordered the substitution of Judge Veronica Vasquez

as respondent in this original proceeding, see TEX. R. APP. P. 7.2(a), and abated this cause to allow

Judge Vasquez to rule de novo on Frances A. Hall’s “Plea to the Jurisdiction and, In the

Alternative, Motion for Traditional Summary Judgment.” On June 28, 2019, Judge Vasquez



1
  This proceeding arises out of Cause No. 2013-PC-3848, styled In the Estate of Bill Hall, Jr., Deceased, pending in
the Probate Court No. 2, Bexar County, Texas, the Honorable Veronica Vasquez presiding.
                                                                                    04-19-00210-CV


signed an order stating, in part, that relator’s “Motion to Reconsider Prior Judge’s Order Granting

Frances A. Hall’s Plea to the Jurisdiction is DENIED.” Thereafter, relator filed a motion in this

court requesting an extension of time in which to file an amended petition for writ of mandamus.

On July 2, 2019, this court granted the motion, ordered the amended petition or a motion to dismiss

be filed by July 15, 2019, and cautioned relator that if he did not timely respond, this original

proceeding would be dismissed for want of prosecution.

       On July 24, 2019, relator filed a second motion asking for an extension of time until “no

later than Monday, July 29, 2019.” On July 25, 2019, this court granted the motion, ordered the

amended petition or a motion to dismiss be filed by July 29, 2019, and again cautioned relator that

if he did not timely respond, this original proceeding would be dismissed for want of prosecution.

Our order also stated no further extensions of time would be considered.

       Relator has not responded to this court’s order; therefore, we dismiss this original

proceeding for want of prosecution.

                                                 PER CURIAM




                                               -2-